Case 2:11-cr-00015-LGW-BWC Document 996 Filed 09/24/20 Page 1 of 5




                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 9:39 am, Sep 24, 2020
Case 2:11-cr-00015-LGW-BWC Document 996 Filed 09/24/20 Page 2 of 5
Case 2:11-cr-00015-LGW-BWC Document 996 Filed 09/24/20 Page 3 of 5
Case 2:11-cr-00015-LGW-BWC Document 996 Filed 09/24/20 Page 4 of 5
Case 2:11-cr-00015-LGW-BWC Document 996 Filed 09/24/20 Page 5 of 5
